Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
The Amendment filed on 7/5/2022 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 4/4/2022.	
Claim Status
Claims 1-17 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Joshua S. Dean, Reg. No. 72,682 on 7/15/2022.
The application has been amended as follows: 
Claim 1. (currently amended) A semiconductor device comprising:
a semiconductor substrate; 
a first insulating film formed over a main surface of the semiconductor substrate; 
a second insulating film formed over the first insulating film; 
a third insulating film formed over the second insulating film; 
a first conductor formed in the first insulating film and the second insulating film; and 
a second conductor formed in the second insulating film and the third insulating film, 
wherein an upper surface of the first conductor is formed higher than an upper surface of the second insulating film which is in contact with the third insulating film, 
wherein a lowermost lower surface of the second conductor is formed in the first insulating film, and 
wherein a dielectric constant of the third insulating film is lower than a dielectric constant of the first insulating film.
Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 6,130,449 A to Matsuoka in combination of US 2006/0180920 A1 to Hasegawa and US 2010/0052062 A1 to Fukui) substantially teach some of following limitations:
Matsuoka in combination of Hasegawa and Fukui discloses a semiconductor device comprising: 
a semiconductor substrate (Matsuoka’s 1 in Fig. 1); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Matsuoka’s Fig. 1, annotated. 
a first insulating film (Matsuoka’s interlayer insulating film 902) formed over a main surface of the semiconductor substrate (Matsuoka’s 1); 
a second insulating film (Matsuoka’s interlayer insulating film 903) formed over the first insulating film (Matsuoka’s 902); 
a third insulating film (Matsuoka’s interlayer insulating film 905) formed over the second insulating film (Matsuoka’s 903); 
a first conductor (Matsuoka’s W plug 603) formed in the first insulating film (Matsuoka’s 902) and the second insulating film (the Matsuoka’s W plug 603 can be modified to be formed in the second insulating film 903 according to Hasegawa’s teaching: a lower wiring 17 protruding an interlayer insulating film 1 into an etching stop film 7 in Fig. 7B, described in [0046-0047] to increase contact area); and 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Hasegawa’s Fig. 7B, annotated. 
a second conductor (Matsuoka’s W plug 605 in Fig. 1) formed in the second insulating film (Matsuoka’s 903) and the third insulating film (Matsuoka’s 905), 
…
wherein a lowermost lower surface of the second conductor (lowermost lower surface of Matsuoka’s 605) is formed in the first insulating film (Matsuoka’s 902), and
wherein a dielectric constant of the third insulating film is lower than a dielectric constant of the first insulating film (dielectric constant of Matsuoka’s 905 can be lower than the dielectric constant of Matsuoka’s 902 according to Fukui’s teaching: a third insulating film 16 in Fig. 1 comprises low-k dielectric material described in [0114-0016] which is lower than that of a first insulating film 11 made of silicon oxide film described in [0076]). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Fukui’s Fig. 1, annotated. 
 However, Matsuoka in combination of Hasegawa and Fukui does not teach the limitations of “wherein an upper surface of the first conductor is formed higher than an upper surface of the second insulating film which is in contact with the third insulating film” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-17, they are allowed due to their dependencies of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898